Citation Nr: 1636247	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-14 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988, and September 1990 to September 1994.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Des Moines, Iowa


FINDING OF FACT

In July 2012, prior to the promulgation of a decision in this appeal, the Veteran indicated he wanted to cancel his appeal for the issue before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue before the Board have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or authorized representative.  38 C.F.R. § 20.204  2015).  

In July 2012, the Veteran's representative submitted a statement indicating that the Veteran was cancelling his appeal and hearing.  The record shows that shortly thereafter the RO certified the case to the Board for dismissal of the appeal, but inexplicably the case did not arrive at the Board until recently.  In any event, since the withdrawal of the appeal, the Veteran has not at any point requested reinstatement of the appeal. 
As a result of the Veteran's withdrawal of the issue on appeal, no allegation of error of fact or law remains before the Board for consideration.  Therefore, the Board finds that the Veteran has withdrawn the issue on appeal.  Therefore, the Board does not have jurisdiction to review an appeal as to this issue, and the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


